UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB |X| Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period endedMarch 31, 2007. |_| Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period to Commission File Number: 333-135213 SPRING CREEK CAPITAL INC. (Exact name of small business Issuer as specified in its charter) Nevada 98-0496750 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 12684 – 70 A. Avenue Surrey, British Columbia V3W 2J4 (Address of principal executive offices) Issuer's telephone number, including area code: (604) 318-8282 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. |X| Yes |_| No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 10,000,000 Shares of Common Stock, $0.003 par value, outstanding as of March 31, 2007. Transitional Small Business Disclosure Format (Check one): Yes |_| No |X| 1 TABLE OF CONTENTS PART 1. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 5 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 14 ITEM 3. CONTROLS AND PROCEDURES. 16 PART II. OTHER INFORMATION. 17 ITEM 1. LEGAL PROCEEDINGS. 17 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS. 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 17 ITEM 5. OTHER INFORMATION. 17 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K. 17 2 PART 1.FINANCIAL INFORMATION SPRING CREEK CAPITAL INC. (An Exploration Stage Company) INTERIM FINANCIAL STATEMENTS March 31, 2007 (Unaudited) (Stated in U.S. Dollars) 3 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED Report of Independent Registered Public Accounting Firm To the Board of Directors Spring Creek Capital Corp. We have reviewed the accompanying balance sheet of Spring Creek Capital Corp. as of March 31, 2007, and the related statements of operations, retained earnings, and cash flows for the three months then ended, in accordance with the standards of the Public Company Accounting Oversight Board (United States).All information included in these financial statements is the representation of the management of Spring Creek Capital Corp. A review consists principally of inquiries of company personnel and analytical procedures applied to financial data. It is substantially less in scope than an audit in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the financial statements in order for them to be in conformity with generally accepted accounting principles. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las Vegas, Nevada August 2, 2007 2675 S. JONES BLVD. SUITE 109, LAS VEGAS, NEVADA 89146 (702) 253-7499 Fax: (702)253-7501 4 ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) SPRING CREEK CAPITAL CORP. (An exploration stage company) Balance Sheet As of As of March 31, 2007 December 31, 2006 Unaudited ASSETS Current Assets Cash and Equivalents 0 0 Total Current Assets 0 0 Fixed Asstes Total Fixed Assets 0 0 Total Assets 0 0 LIABILITIES Current Liabilities 0 0 Accounts Payable 10,700 0 Total Current Liabilities 10,700 0 Long term Liabilities 0 0 Total Liabilities 10,700 0 EQUITY 75,000,00 Common Shares Authorized, 10,000,000 Shares Issued at Founders, @ $0.003 Per Share 10,000 10,000 Additional Paid-in Capital 20,000 20,000 Retained Earnings (Loss) (40,700 ) (30,000 ) Total Stockholders Equity (10,700 ) 0 TOTAL LIABILITIES AND SHAREHOLDERS EQUITY 0 0 The accompanying notes are an integral part of these financial statements. 5 SPRING CREEK CAPITAL CORP. (An exploration stage company) Income Statement For the three month period ended March31, From inception (May 11, 2006) to March 31, 2007 2007 Revenue 0 0 Expenses Recognition of an Impairment Loss (Mineral Claims) 0 20,000 Accounting & Legal Fees 2,000 5,000 Professional Fees 8,500 14,645 State Filings 200 1,055 Total Expenses 10,700 40,700 Net Income (Loss) (10,700 ) (40,700 ) Basic & Diluted (Loss) per Share (0.001 ) Weighted Average Number of Shares 10,000,000 The accompanying notes are an integral part of these financial statements. 6 SPRING CREEK CAPITAL CORP. STATEMENT OF STOCKHOLDER’S EQUITY (An exploration stage company)From Inception ( May 11, 2006) to March 31, 2007 Deficit Accumulated During Common Stock Paid in Development Total Shares Amount Capital Stage Equity Shares issued to founders at$0.003 per share 10,000,000 10,000 20,000 30,000 Net (Loss) for period (30,000 ) (30,000 ) Balance,December 31, 2006 10,000,000 10,000 20,000 (30,000 ) 0 Net (Loss) for period (10,700 ) (10,700 ) Balance,March 31, 2007 10,000,000 10,000 20,000 (40,700 ) (10,700 ) The accompanying notes are an integral part of these financial statements. 7 SPRING CREEK CAPITAL CORP. (An exploration stage company) Statement of Cash Flows For the thre months ended March 31, From inception (May 11, 2006) to March 31, 2007 2007 Cash Flow From Operating Activities Net Income (Loss) (10,700 ) (40,700 ) Accounts Payable 10,700 10,700 Net Cash from Operating Activities 0 (30,000 ) Net CashAfter Operating Activities. 0 (30,000 ) Cash Flow From Investing Activities 0 0 Net Cash from Financing Activities 0 0 Net Cash after Operating and Financial Activities 0 (30,000 ) Cash Flow from Financing Activities 10,000,000 Common Shares Issued at Founders @ $0.003 Per Share 0 10,000 Additional Paid-in Capital 0 20,000 Net Cash from Investing Activities 0 30,000 Net Cash After Operating, Financial and Investing Activities. 0 0 Cash at Beginning of Period 0 0 Cash at end of Period 0 0 The accompanying notes are an integral part of these financial statements. 8 SPRING CREEK CAPITAL CORP. (An Exploration Stage Company) Notes to the Financials Statements March 31, 2007 (Un-audited) NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS The Company was incorporated under the laws of the State of Nevada on May 11, 2006. The Company is engaged in the exploration of copper. Efforts to date have focused on the Quadra Copper Project. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a.Accounting Method The Company’s financial statements are prepared using the accrual method of accounting.The Company has elected a December 31 year-end. b.Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, goods delivered, the contract price is fixed or determinable, and collectibility is reasonably assured. c.Income Taxes The Company prepares its tax returns on the accrual basis.The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. d.Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 9 e.Assets The Company holds no assets as of March 31, 2007. As of March 31, 2007 ASSETS Current Assets Cash and Equivalents - Total Current Assets - Fixed Asstes Total Fixed Assets 0 Total Assets 0 Mineral Property In 2006 the Company purchased mining claims located in the Quadra Copper Property on Quadra Island in the Nanaimo Mining Division about 10 km north of Campbell River, Vancouver Island.It comprises two mineral claims containing 33 cell claim units totalling 683.743 hectares. The anticipated costs of this development are presented in three results-contingent stages. Phase 1 Reconnaissance geological mapping, prospecting and rock sampling for an estimated cost of $25,000. Phase 2 Detailed geological mapping and rock sampling, grid construction, soil and silt geochemical survey, IP survey, establish drill and trenching targets for an estimated cost of $75,000. Phase 3 1000 metres of diamond drilling including geological supervision, assays, report and other ancillary costs for $100,000, totalling $250,000. f.Income Income represents all of the company’s revenue less all its expenses in the period incurred. The Company has no revenues up to March 31, 2007, and has paid expenses for $47,000 from inception to March 31, 2007, $1,055 representing state filings, $5,000 in accounting fees, $12,645 in professional fees and $20,000 in recognition of an impairment loss for the mineral claims. 10 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) In accordance with FASB/ FAS 142 option 12, paragraph 11 “Intangible Assets Subject to Amortization”, a recognized intangible asset shall be amortized over its useful life to the reporting entity unless that life is determined to be indefinite. If an intangible asset has been has a finite useful life, but the precise length of that life is not known, that intangible asset shall be amortized over the best estimate of its useful life. The method of amortization shall reflect the pattern in which the economic benefits of the intangible asset are consumed or otherwise used up. If that pattern cannot be reliable determined, a straight-line amortization method shall be used. An intangible asset shall not be written down or off in the period of acquisition unless it becomes impaired during that period. For the three month period ended March31, For the year ended December 31, From inception (May 11, 2006) to March 31, 2007 2006 2007 Revenue 0 0 0 Expenses Recognition of an Impairment Loss (Mineral Claims) 0 20,000 20,000 Accounting & Legal Fees 2,000 3,000 3,000 Professional Fees 8,500 6,145 6,145 State Filings 200 855 855 Total Expenses 10,700 30,000 30,000 Net Income (Loss) (10,700 ) (30,000 ) (30,000 ) g.Basic Income (Loss) Per Share In accordance with SFAS No. 128-“Earnings Per Share”, the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At March 31, 2007, the Company has no stock equivalents that were anti-dilutive and excluded in the earnings per share computation. 11 For the three month period ended March31, From inception (May 11, 2006) to March 31, 2007 2007 Net Income (Loss) (10,700 ) (40,700 ) Basic & Diluted (Loss) per Share (0.001 ) (0.004 ) Weighted Average Number of Shares 10,000,000 10,000,000 i.Cash and Cash Equivalents For purposes of the statement of cash flows, the company considers all highly liquid investments purchased with maturity of three months or less to be cash equivalents. Cash and equivalents$0.00 j.Liabilities The company holds accounts payable of $10,700 as of March 31, 2007. k.Share Capital a) Authorized: 75,000,000 common shares with a par value of $0.001 b) Issued: As of March 31, 2007 the number of issued outstanding common shares was 10,000,000. The Company has no stock option plan, warrants or other dilutive securities. 12 NOTE 3 -GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. However, the Company has accumulated a loss and is new.This raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from this uncertainty. As shown in the accompanying financial statements, the Company has incurred a net (loss) of ($10,700) for the three-month period ending March 31, 2007 and has not generated any revenues.The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of acquisitions. Management has plans to seek additional capital through a private placement and public offering of its common stock.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. 13 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Forward Looking Statements. The information in this discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). These forward-looking statements involve risks and uncertainties, including statements regarding Spring Creek Capital Inc. 's (the "Company") capital needs, business strategy and expectations. Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. Actual events or results may differ materially. In evaluating these statements, you should consider various factors, including the risks outlined below, and, from time to time, in other reports the Company files with the SEC. These factors may cause the Company's actual results to differ materially from any forward-looking statement. The Company disclaims any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements. The information constitutes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. As used in this quarterly report, the terms "we," "us," "our," and "our company" mean Spring Creek Capital Inc. unless otherwise indicated. All dollar amounts in this quarterly report are in U.S. dollars unless otherwise stated. Overview. Spring Creek Capital Corp.(“Spring Creek” or the “Company”) was organized under the laws of the State of Nevada on May 11, 2006, to explore mining claims and property in North America. Our property, known as Quadra Copper, is located on Quadra Island in the Nanaimo Mining Division approximately 10 km north of Campbell River on Vancouver Island.The Quadra Copper property comprises 683.743 hectares of mineral title contained in 33 cell units on two mineral claims. We are an exploration stage company and we have not realized any revenues to date. We do not have sufficient capital to enable us to commence and complete our exploration program. We will require financing in order to conduct the exploration program described in the section entitled, "Business of the Issuer." We are not a "blank check company," as we do not intend to participate in a reverse acquisition or merger transaction. A "blank check company" is defined by securities laws as a development stage company that has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person. 14 Results of Operations for the period ended March 31, 2007. The accompanying financial statements show that the Company has incurred a net loss of $10,700 for the quarter ended March 31, 2007 and has not yet generated any revenues that can offset operating expenses. We anticipate that we will not earn revenues until such time as we have entered into commercial production, if any, of our mineral properties. We are presently in the exploration stage of our business and we can provide no assurance that we will discover commercially exploitable levels of mineral resources on our properties, or if such resources are discovered, that we will enter into commercial production of our mineral properties. Liquidity and Financial Condition. Net cash used in operating activities was $0 for the period ended March 31, 2007. At March 31, 2007, we had an accumulated deficit of $40,700. Based on our current operating plan, we do not expect to generate revenue that is sufficient to cover our expenses for at least the next year. In addition, we do not have sufficient cash and cash equivalents to execute our operations for the next year. We will need to obtain additional financing to operate our business for the next twelve months. We will raise the capital necessary to fund our business through a private placement and public offering of our common stock. Additional financing, whether through public or private equity or debt financing, arrangements with shareholders or other sources to fund operations, may not be available, or if available, may be on terms unacceptable to us. Our ability to maintain sufficient liquidity is dependent on our ability to raise additional capital. If we issue additional equity securities to raise funds, the ownership percentage of our existing shareholders would be reduced. New investors may demand rights, preferences or privileges senior to those of existing holders of our common stock. Debt incurred by us would be senior to equity in the ability of debt holders to make claims on our assets. The terms of any debt issued could impose restrictions on our operations. If adequate funds are not available to satisfy either short or long-term capital requirements, our operations and liquidity could be materially adversely affected and we could be forced to cease operations. Off-Balance Sheet Arrangements. We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Inflation. In the opinion of management, inflation has not had a material effect on our operations. Consultants. The Company currently has no stock option plan. Research and Development Expenditures 15 We have not incurred any research or development expenditures since our incorporation. Patents and Trademarks. We do not own, either legally or beneficially, any patent or trademark. Registration Statement. In June of 2006, we filed a 10-SB with the Security and Exchange Commission as defined in Rule 12b-2 (ss. 240.12b-2) of the Securities Exchange Act of 1934 (the "Exchange Act"). The purpose of this registration was to register a class of securities under Section 12 (g) of the Exchange Act. In July of 2006, The Company filed an amendment to the registration statement on the form SB-1. Holders of Our Common Stock. As of March 31st, 2007, we had 24 stockholder(s) holding 10,000,000 shares of our common stock. Dividends. There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1.We would not be able to pay our debts as they become due in the usual course of business; or 2.Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Description of Property. We currently do not own any property. Our principal offices are located at 12684
